Exhibit 10.6

AMENDMENT NO. 2 TO STOCKHOLDERS AGREEMENT

THIS AMENDMENT NO. 2 TO STOCKHOLDERS AGREEMENT (this “Amendment”), dated as of
April 17, 2014, is made by and among (i) Capella Holdings, Inc., a Delaware
corporation (the “Company”), (ii) GTCR Fund VIII, L.P., a Delaware limited
partnership (“Fund VIII”), GTCR Fund VIII/B, L.P., a Delaware limited
partnership (“Fund VIII/B”) and GTCR Co-Invest II, L.P., a Delaware limited
partnership (“GTCR Co-Invest”), and (iii) each of the undersigned Stockholders.
Certain capitalized terms not defined herein shall have the meanings given to
such terms in the Stockholders Agreement (as defined below).

RECITALS

WHEREAS, the parties hereto entered into that certain Stockholders Agreement
among the Company, Fund VIII, Fund VIII/B, GTCR Co-Invest and certain other
stockholders of the Company identified therein, dated as of May 4, 2005, as
amended by Amendment No. 1 thereto dated as of February 29, 2008 (as so amended
and as further amended or modified from time to time, including by this
Amendment, the “Stockholders Agreement”);

WHEREAS, the parties hereto include the Company, the Investor Majority, and the
holders of a majority of the outstanding Common Stock held by the Stockholders
and

WHEREAS, the parties desire to amend certain terms set forth in the Stockholders
Agreement pursuant to Section 16 of the Stockholders Agreement;

NOW, THEREFORE, in consideration of the foregoing recitals, which shall
constitute a part of this Amendment, and the mutual promises contained in this
Agreement, and intending to be legally bound thereby, the parties agree as
follows pursuant to Section 16 of the Stockholders Agreement:

1. New Section 29. The following is added to the end of the Stockholders
Agreement as a new Section 29, to read in its entirety as follows:

“29. Forum Selection. Unless otherwise waived by resolution of the Board, the
Court of Chancery of the State of Delaware shall be the sole and exclusive forum
for (i) any derivative action or proceeding brought on behalf of the Company,
(ii) any action asserting a claim of breach of a fiduciary duty owed by any
director or officer of the Company to the Company or the Company’s stockholders,
(iii) any action asserting a claim against the Company arising pursuant to any
provision of the General Corporation Law of the State of Delaware or the
Company’s Second Amended and Restated Certificate of Incorporation or by-laws,
(iv) any action asserting a claim against the Company governed by the internal
affairs doctrine, (v) any action asserting a claim related to or arising under
this Agreement, or (vi) any action by a Stockholder in such Stockholders’
capacity as a Stockholder, as to each of (i) through (vi), for any claim for
which the Delaware Chancery Court determines there is an indispensable party not
subject to its jurisdiction (and such party does not consent to such
jurisdiction within ten days of such determination).”

2. All other sections, paragraphs, provisions, and clauses in the Stockholders
Agreement not so modified remain in full force and effect as originally written.

3. This Amendment may be executed in one or more counterparts, each of which is
an original, but all of which together constitute one and the same instrument.



--------------------------------------------------------------------------------

4. All issues and questions concerning the construction, validity,
interpretation and enforceability of this Amendment hereto shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdictions other than the State of
Delaware.

*    *    *    *    *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

CAPELLA HOLDINGS, INC. By:

/s/ Michael A. Wiechart

Name: Michael A. Wiechart Title: President and Chief Executive Officer GTCR FUND
VIII, L.P. By: GTCR Partners VIII, L.P. Its: General Partner By: GTCR Golder
Rauner II, L.L.C. Its: General Partner By:

/s/ David A. Donnini

Name: David A. Donnini Title: Principal GTCR FUND VIII/B, L.P. By: GTCR Partners
VIII, L.P. Its: General Partner By: GTCR Golder Rauner II, L.L.C. Its: General
Partner By:

/s/ David A. Donnini

Name: David A. Donnini Title: Principal GTCR CO-INVEST II, L.P. By: GTCR Golder
Rauner II, L.L.C. Its: General Partner By:

/s/ David A. Donnini

Name: David A. Donnini Title: Principal

 

S-1



--------------------------------------------------------------------------------

/s/ Daniel S. Slipkovich

DANIEL S. SLIPKOVICH

 

D. ANDREW SLUSSER

 

DENISE W. WARREN

/s/ Michael A. Wiechart

MICHAEL A. WIECHART

 

ROBERT Z. HENSLEY

 

HOWARD WALL

 

ROBERT WAMPLER

 

STEVEN BRUMFIELD

 

JAMES T. ANDERSON

 

S-2